DISMISS; Opinion Filed September 23, 2013.




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00035-CV

           SDC INVESTMENTS, LP D/B/A EWING VILLAS APARTMENTS,
                  AND EWING TOWNHOMES, LLC, Appellants
                                    V.
                 DIXIE CARPET INSTALLATIONS, INC., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-09473-B

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellants’ September 16, 2013 motion to dismiss the appeal.

Appellants inform us that they seek this dismissal because the parties have resolved all matters

between them relating to the appeal. Accordingly, we grant appellants’ motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
120035F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SDC INVESTMENTS, LP D/B/A EWING                    On Appeal from the County Court at Law
VILLAS APARTMENTS AND EWING                        No. 2, Dallas County, Texas
TOWNHOMES, LLC, Appellants                         Trial Court Cause No. CC-09-09473-B.
                                                   Opinion delivered by Justice Evans,
No. 05-12-00035-CV        V.                       Justices O'Neill and Lang-Miers
                                                   participating.
DIXIE CARPET INSTALLATIONS, INC.,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that each party bear its
own costs of this appeal.


Judgment entered this 23rd day of September, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –2–